Title: To Thomas Jefferson from Benjamin H. Phillips, 28 July 1793
From: Phillips, Benjamin H.
To: Jefferson, Thomas


Curaçao, 28 July 1793. Since writing on 8 June by the brig John, he has received and attended to TJ’s letter of 21 Mch. by the schooner Ceres. The Fury, a brig registered in Philadelphia that arrived here from Grenada with slaves, sailed under United States colors for Hispaniola before he received his consular commission, its captain and its owners, Peter W. Marrenner and Domingo Costino, not being citizens according to secretarial papers. Almost two hundred soldiers arrived here lately, and a brig left St. Eustatius for here about two weeks ago, but on account of very rapid currents probably “fell to Leeward loaded Cannon &c.” The home government intends to make this place strong and to rely on British forces to defend St. Eustatius and St. Martin.
